Citation Nr: 9919324	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 29, 1996, 
for the grant of an increased evaluation of 40 percent for 
thoraco-lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to 
September 1976.

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1996 determination of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC), wherein the RO&IC 
granted an increased evaluation of 40 percent for thoraco-
lumbar strain, effective January 29, 1996. 


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO&IC continued 
an evaluation of 20 percent for the veteran's back 
disability; the veteran did not perfect an appeal to this 
determination.  

2.  The RO&IC received a claim establishing the veteran's 
intent to seek increased compensation for his back disability 
on January 29, 1996.  

3.  The record shows it was factually ascertainable that the 
veteran's disability met the schedular criteria for an 
increased rating following the date of claim.


CONCLUSION OF LAW

The criteria for an effective date, prior to January 29, 
1996, for the grant of an increased evaluation of 40 percent 
for thoraco-lumbar strain have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400(o)(1) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In a December 1992 rating decision, the RO&IC continued a 
20 percent evaluation for the veteran's service-connected 
thoraco-lumbar strain.  The RO&IC based its decision on VA 
outpatient treatment records and a November 1992 VA 
examination.  

The veteran filed a notice of disagreement in December 1992 
and submitted non-VA clinical records from the Philadelphia 
Department of Public Health.  The RO&IC issued a statement of 
the case in March 1993.  The record does not reflect that a 
substantive appeal was filed.  

The veteran reopened his claim for increased compensation for 
his back disability in a statement received by the RO&IC on 
January 29, 1996.  The veteran attached a decision from the 
Social Security Administration (SSA) wherein the 
administrative law judge found that the veteran was entitled 
to SSA benefits commencing in June 1990, due to severe dorsal 
scoliosis and a herniated disc at the L4-5 level.  

A May 1990 letter added to the record in March 1996 shows 
that the veteran was unable to perform his duties as a 
laborer with the city due to his disability.  

An October 1995 VA outpatient treatment report added to the 
record in April 1996 shows that the veteran was seen for back 
treatment.  Examination of the back revealed negative 
straight leg raising and normal deep tendon reflexes.  

VA examination of the veteran in March 1996 revealed forward 
flexion at the waist which was greatly diminished at 
30 degrees by the acute onset of pain.  The examiner 
diagnosed chronic recurrent thoracolumbar strain with marked 
decreased range of motion.  

In an August 1997 VA examination, the examiner diagnosed 
chronic recurrent lumbosacral strain with marked decreased 
range of motion, residual thoracic strain, and degenerative 
joint disease of the lumbosacral spine with marked decrease 
in range of motion.  

VA and non-VA medical records maintained by the SSA were 
added to the record in January 1998.  The clinical records 
contain a January 1995 treatment report which shows that the 
veteran was seen for complaints of back and anterior chest 
pain.  Examination of the lumbar spine revealed normal range 
of motion and straight leg raising that was positive at what 
appears to be 25 degrees, bilaterally.

In a May 1999 personal hearing before a Member of the Board, 
the veteran reported that the effective date of his increased 
evaluation should be the same as when he was determined to be 
disabled by the SSA.  He also reported that at the time VA 
denied his claim for increased compensation for his back 
disability in December 1992, his back disability was as 
severe as it was at the time VA granted the increased 
evaluation in July 1996.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 38 C.F.R. § 3.1(r) (1998).  



The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim."  38 C.F.R. § 3.155 (1998).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1998).  

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (1998).

Analysis

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two of the regulation.  In cases where the increase 
in disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") found that 38 U.S.C. A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim provided also that the 
claim is received within one year after the increase.  Id.  
In these cases, the Board must determine under the evidence 
of record the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

The schedule of ratings provides a 40 percent rating for 
severe lumbosacral strain as indicated by severe listing of 
the entire spine, positive Goldthwaite's sign, osteo-
arthritic changes and narrowing of the joint spaces.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Lumbosacral strain 
manifested by muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position warrants a 20 percent evaluation.  Id.

In the case at hand, the Board finds that the medical 
evidence of record does not show that it was factually 
ascertainable that the veteran's disability met the schedular 
criteria for a 40 percent evaluation within one year prior to 
the date of his January 29, 1996 claim.  In this regard, the 
January 1995 private medical report noted above found that 
range of motion of the lumbar spine was normal.  The 
October 1995 VA outpatient treatment report also does not 
show that an increased rating was warranted.  

The VA examination dated in February 1996 following the 
submission of the claim for an increased evaluation shows 
that it was factually ascertainable that the veteran's 
disability had increased in severity.  For example, the VA 
examiner found that forward flexion at the waist was greatly 
diminished at 30 degrees by the acute onset of pain.  

In light of the foregoing, the first paragraph of the 
regulation controls the effective date of the veteran's 
claim.  Thus, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  




Here, the competent medical evidence showing that the 
veteran's back disability met the schedular criteria for an 
increased evaluation was dated after the receipt of the 
claim.  Hence, the date that the entitlement arose is later 
than the date of claim.  The Board notes that the RO&IC 
assigned an effective date in accordance with the date that 
the veteran's claim was received.  

The veteran contends that an increased evaluation was 
factually ascertainable at the time his increased rating 
claim was denied by VA in December 1992.  The Board notes 
that a determination on a claim by the RO&IC of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed in section 20.302.  See 38 C.F.R. 
§ 20.1103.  

In addition, appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
see also 38 C.F.R. § 20.200.  

The Board also notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  The 
Board finds that the December 1992 rating decision is final 
in absence of a timely filed substantive appeal.  The record 
does not reflect that the veteran has alleged that the 
decision was clearly and unmistakably erroneous.  The Board 
is bound by this rating decision and the evidence of record 
at the time the decision was rendered in absence of clear and 
unmistakable error.  Cf. Hazan, 10 Vet. App. 511, 518-19.

The record does not contain competent evidence that an 
increased evaluation for the veteran's back disability was 
factually ascertainable within the one year period prior to 
January 29, 1996.  38 C.F.R. § 3.400(o)(2).  Based upon a 
review of the evidence of record, the Board finds that the 
criteria for an effective date prior to January 29, 1996, 
have not been met.


ORDER

Entitlement to an effective date, prior to January 29, 1996, 
for the grant of an increased evaluation of 40 percent for 
thoraco-lumbar strain, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

